                                          Case 3:19-cv-07534-WHO Document 16 Filed 08/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT
                                   5                          NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     EFREN FREGOSO,                                 Case No. 19-cv-07534-WHO (PR)

                                   8
                                                       Petitioner,
                                                                                        ORDER OF DISMISSAL
                                   9
                                                 v.

                                  10     MARION E. SPEARMAN,

                                  11
                                                       Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Efren Fregoso has not filed an amended petition by the deadline, which
                                  14   was extended at his request. Accordingly, the action is DISMISSED (without prejudice)
                                  15   for failing to comply with the Court’s order to file an amended petition, and for failing to
                                  16   prosecute, see Federal Rule of Civil Procedure 41(b).
                                  17          Because this dismissal is without prejudice, Fregoso may move to reopen. Any
                                  18   such motion must contain an amended petition (on this Court’s form) that complies in all
                                  19   respects with the order dismissing the petition with leave to amend.
                                  20          The Clerk shall enter judgment in favor of respondent, and close the file.
                                  21          IT IS SO ORDERED.
                                  22        Dated: August 10, 2020
                                                                                         _________________________
                                  23
                                                                                         WILLIAM H. ORRICK
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27
                                  28
